Title: James Madison to William A. Duer, 19 May 1835
From: Madison, James
To: Duer, William A.


                        
                            
                            
                                
                                19th. May 1835.
                            
                        
                        
                        J. M. with his respects to Mr. Duer, encloses copies of the two letters from his father requested in his
                            letter of the 13th. Instant.
                        
                    